DETAILED ACTION
1. 	This Office Action is in response to the Application filed on 6/12/2020. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Carl Pellgrini on April 28, 2022.

3.	The application has been amended as follows:

	Cancel claims 10 and 14-15 without prejudice.

Allowable Subject Matter
4. 	Claims 1-9 and 11-13 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Shunei, et al. (JP 2010121121 as listed on the IDS dated 6/12/2020; English Machine Translation incorporated herewith) and Mukunoki (US PG Pub 2009/0075048 A1) as listed on the IDS dated 4/19/2021.



	Summary of Claim 1:
A cellulose resin composition comprising 

a cellulose derivative (A) 

and a lubricant (B), 

wherein the cellulose derivative (A) is a cellulose derivative obtained by substituting at least a part of hydrogen atoms of hydroxy groups of a cellulose with a short-chain organic group having 2 to 4 carbon atoms and a long-chain organic group having 8 to 30 carbon atoms with degrees of substitution satisfying the following formulas: 


    PNG
    media_image1.png
    118
    164
    media_image1.png
    Greyscale

where DSSH represents the degree of substitution with the short-chain organic group, and DSLO represents the degree of substitution with the long-chain organic group;

the lubricant (B) is at least one selected from the group consisting of a urea compound (B1) having a urea group (-NH-C(=O)-NH-) and an acyclic aliphatic group having 6 to 33 carbon atoms, an amide compound (B2) having an amide group (-C(=O)-NH-) and an acyclic aliphatic group having 6 to 33 carbon atoms, a fatty acid metal salt (B3), and a silicone-based lubricant (B4); and a content of the lubricant (B) is in a range of 0.1 to 10% by mass.

 
	Shunei et al. teach a cellulose composition comprising a cellulose derivative, wherein at least part of the hydrogen atoms of the hydroxy groups included in the cellulose are substituted by a short chain acyl group and a long chain acyl group, wherein the short chain acyl group is an aliphatic acyl group having 2 to 4 carbon atoms, and the long chain acyl group is an aliphatic chain acyl group having 5 to 20 carbon atoms (claims 1-3). Shunei et al. further teach fatty acid and fatty acid metal salt release agents [0046].
	Shunei et al. do not teach or fairly suggest the claimed cellulose resin composition comprising, in particular, wherein the cellulose derivative comprises, in particular, the claimed degree of substitution. Shunei et al. are further silent on the amount of release agent used in the cellulose resin composition. Furthermore, Applicant demonstrated the cellulose resin compositions comprising the claimed degree of substitution and the claimed amount of lubricant results in an improved friction resistance (Tables 1-3). 
  	
Mukunoki teaches a cellulose mixed ester having a substitution degree of 

    PNG
    media_image2.png
    136
    147
    media_image2.png
    Greyscale

wherein A represents a substitution degree of the hydroxyl group of cellulose with an acetyl group and B represents a substitution degree of the hydroxyl group of cellulose with an acyl group having from 3 to 22 carbon atoms [0045]. Mukunoki teaches A + B is preferably 2.6 < A + B < 3.0, even more preferably 2.67 < A + B < 2.97. Also preferably 0 < A < 1.8; 1.0 < B < 2.97, more preferably 1.2 < B <  2.97 [0046]. Mukunoki further teaches the cellulose mixed ester is combined with a fluorine atom containing polymer lubricant [0127]. 
	However, Mukunoki does not teach or fairly suggest the claimed cellulose composition, wherein the composition comprises, in particular, the claimed range for the degree of substitution for the short chain organic group. The preferred substitution range for the short chain acyl (A) of Mukunoki is 0 < A < 1.8 which is outside of the claimed range of 2.0 < DSSH < 2.7.  As such, the disclosure of Mukunoki teaches away from the claimed range for the degree of substitution for the short chain organic group. Mukunoki is further silent on the lubricant being at least one selected from the group consisting of a urea compound (B1) having a urea group (-NH-C(=O)-NH-) and an acyclic aliphatic group having 6 to 33 carbon atoms, an amide compound (B2) having an amide group (-C(=O)-NH-) and an acyclic aliphatic group having 6 to 33 carbon atoms, a fatty acid metal salt (B3), and a silicone-based lubricant (B4). 
Furthermore, Applicant demonstrated the cellulose resin compositions comprising the claimed degree of substitution and the claimed amount of lubricant results in an improved friction resistance (Tables 1-3). 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763